 1   SEVERSON & WERSON
     A Professional Corporation
 2   Mark D. Lonergan (SBN 143622)
     Email: mdl@severson.com
 3   Rebecca S. Saelao (SBN 222731)
     Email: rss@severson.com
 4   One Embarcadero Center, Suite 2600
     San Francisco, California 94111
 5   Telephone: (415) 398-3344
     Facsimile: (415) 956-0439
 6
     Attorneys for Defendant
 7   WELLS FARGO BANK, N.A.
 8   LIEFF CABRASER HEIMANN                         MEYER WILSON CO., LPA
     & BERNSTEIN, LLP                               Matthew R. Wilson
 9   Daniel M. Hutchinson                           State Bar No. 290473
     State Bar No. 239458                           Email: mwilson@meyerwilson.com
10   Email: dhutchinson@lchb.com                    1320 Dublin Road, Ste. 100
     275 Battery Street, 29th Floor                 Columbus, OH 43215
11   San Francisco, California 94111-3339           Telephone: (614) 224-6000
     Telephone: (415) 956-1000                      Facsimile: (614) 224-6066
12   Facsimile: (415) 956-1008
13
     GREENWALD DAVIDSON RADBIL PLLC                 BURKE LAW OFFICES, LLC
14   Aaron D. Radbil                                Alexander H. Burke
     (pro hac vice application to be filed)         (pro hac vice application to be filed)
15   Email: aradbil@gdrlawfirm.com                  Email: ABurke@BurkeLawLLC.com
     106 East Sixth Street, Suite 913               155 N. Michigan Ave. Suite 9020
16   Austin, Texas 78701                            Chicago, IL 60601
17   Telephone: (512) 322-3912                      Telephone: (312)729-5288
     Facsimile: (561) 961-5684                      Facsimile: (312) 729-5289
18
     Counsel for Plaintiff and the proposed class
19
                               IN THE UNITED STATES DISTRICT COURT
20
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22   Lisa Barnes, on behalf of herself and   ) Case No: 3:18-cv-06520
     others similarly situated,              )
23                                           )
                         Plaintiff,          )
24                                           ) STIPULATION OF DISMISSAL
                                               WITHOUT PREJUDICE
25          v.                               )
                                             )
26   Wells Fargo Bank, N.A.,                 )
                                             )
27                       Defendant.          )
     _______________________________________ )
28
     07685.2165/14981644.1
                                                       STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     1157915.3
                                                                              CASE NO: 3:18-CV-06520
 1            WHEREAS, Plaintiff Lisa Barnes (“Plaintiff”) and Defendant Wells Fargo Bank, N.A.
 2   (“Defendant”) are parties to the Settlement Agreement reached in Prather v. Wells Fargo Bank,
 3   N.A., Case No. 17-cv-00481 (N.D. Ill.), Dkt. 80-1, which was granted final approval by the court
 4   in Prather on December 10, 2019, Dkt. 129.
 5            NOW, therefore, Plaintiff and Defendant HEREBY STIPULATE pursuant to Federal
 6   Rule of Civil Procedure 41(a)(1)(A)(ii) that this case be DISMISSED WITHOUT
 7   PREJUDICE, with the parties to bear their own costs and fees, except as set forth in the parties’
 8   Settlement Agreement, Prather Dkt. 80-1.
 9            IT IS SO STIPULATED.
10
     Dated: December 19, 2019                By:     /s/ Daniel M. Hutchinson
11                                                 Daniel M. Hutchinson
12                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                             Jonathan D. Selbin
13                                           State Bar No. 170222
                                             Email: jselbin@lchb.com
14                                           250 Hudson Street, 8th Floor
                                             New York, NY 10013
15                                           Telephone: (212) 355-9500
                                             Facsimile: (212) 355-9592
16
                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
17                                           Daniel M. Hutchinson
                                             State Bar No. 239458
18                                           Email: dhutchinson@lchb.com
                                             275 Battery Street, 29th Floor
19                                           San Francisco, California 94111-3339
                                             Telephone: (415) 956-1000
20                                           Facsimile: (415) 956-1008
21                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                             Andrew R. Kaufman
22                                           (pro hac vice application to be filed)
                                             Email: akaufman@lchb.com
23                                           222 Second Avenue South, Suite 1640
                                             Nashville, TN 37201
24                                           Telephone: (615) 313-9000
                                             Facsimile: (615) 313-9965
25

26

27

28

     07685.2165/14981644.1                                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     1686670.1
                                                   -1-                              CASE NO: 3:18-CV-06520
 1                                                                                   MEYER WILSON CO., LPA
                                                                                     Matthew R. Wilson
 2                                                                                   State Bar No. 290473
                                                                                     mwilson@meyerwilson.com
 3                                                                                   1320 Dublin Road, Ste. 100
                                                                                     Columbus, OH 43215
 4                                                                                   Telephone: (614) 224-6000
                                                                                     Facsimile: (614) 224-6066
 5
                                                                                     GREENWALD DAVIDSON RADBIL PLLC
 6                                                                                   Aaron D. Radbil
                                                                                     (pro hac vice application to be filed)
 7                                                                                   106 East Sixth Street, Suite 913
                                                                                     Austin, Texas 78701
 8                                                                                   Telephone: (512) 322-3912
                                                                                     Facsimile: (561) 961-5684
 9                                                                                   aradbil@gdrlawfirm.com
10                                                                                   BURKE LAW OFFICES, LLC
                                                                                     Alexander H. Burke
11                                                                                   (pro hac vice application to be filed)
                                                                                     ABurke@BurkeLawLLC.com
12                                                                                   155 N. Michigan Ave. Suite 9020
                                                                                     Chicago, IL 60601
13                                                                                   Telephone: (312)729-5288
                                                                                     Facsimile:     (312) 729-5289
14
                                                                                     Attorneys for Plaintiff and the Proposed Class
15

16   Dated: December 19, 2019                                                        By:     /s/ Rebecca S. Saelao
                                                                                           Rebecca S. Saelao
17
                                           S DISTRICT                                SEVERSON & WERSON
                                         TE           C
18                                     TA                                            A Professional Corporation
                                                                     O
                                  S




                                                                      U




                                                                                     Rebecca S. Saelao (State Bar No. 222731)
                                 ED




                                                                       RT




                                                             ERED
                             UNIT




19                                               O ORD                               rss@severson.com
                                      IT IS S
                                                                             R NIA




                                                                                     One Embarcadero Center, Suite 2600
                                                                  ero
20   Dated: 12/20/19                                     ph C. S
                                                                 p                   San Francisco, CA 94111
                             NO




                                                    se
                                           Judge Jo
                                                                            FO




                                                                                     Telephone: (415) 398-3344
                              RT




                                                                        LI




21                                    ER                                             Fasimile: (415) 956-0439
                                  H




                                                                        A




                                           N                            C
                                                             F
                                               D IS T IC T O
                                                     R
22                                                                                   Attorneys for Defendant Wells Fargo Bank, N.A.
23
                                                                                     ATTESTATION
24
              I, Rebecca Saelao, am the ECF user whose identification and password are being used to
25
     file this document. I hereby attest that the above signatories have concurred in this filing.
26

27                                                                                          /s/ Rebecca Saelao
28

     07685.2165/14981644.1                                                                            STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     1686670.1
                                                                                           -2-                               CASE NO: 3:18-CV-06520
